Fourth Court of Appeals
                               San Antonio, Texas
                                      July 31, 2014

                                   No. 04-14-00313-CV

                             IN THE INTEREST OF M.H.,

                From the 408th Judicial District Court, Bexar County, Texas
                             Trial Court No. 2009-CI-15779
                     Honorable John D. Gabriel, Jr., Judge Presiding


                                     ORDER
      The Appellee’s Second Motion to Extend Deadline to Respond to Motion for Rehearing
is GRANTED. The appellee’s response is due on August 11, 2014.



                                                 _________________________________
                                                 Luz Elena D. Chapa, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 31st day of July, 2014.



                                                 ___________________________________
                                                 Keith E. Hottle
                                                 Clerk of Court